DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 10/24/2019; 05/07/2020; 10/29/2020; and 12/23/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7  and 15 recite the limitation "the streaming multiprocessor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7,10-15,18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patney et al. (US Pub 2017/0263046 A1).
Regarding claim 1; Patney teaches a graphics processing unit (a parallel processing unit (PPU) 200, Figs.2,3A,3B,4. The PPU 200 is a graphic processing unit, [0027]), comprising: 
an interface (a system bus 202, Fi.g.2) to couple the graphics processing unit to a processor ([0028], the PPU 200 is connected to a host processor via the system bus 202), 
a plurality of texture units (a plurality of texture units 345, Fig.3A, [0041]), 
a shared memory (shared memory 470 included in a programmable streaming multiprocessor (SM) 340, Fig.4) coupled to the plurality of texture units (the SM 340 is coupled to the texture units 345, Fig.3A), 
a plurality of register files (register file 420, Fig.4. The register file may be divided between each of functional units of the SM 340, [0051]) coupled to the shared memory (Fig.4, the register file 420 is connected to the shared memory 470 via an Interconnect network 480), 
a plurality of load/store units (load/store units (LSUs) 454, Fig.4) coupled to the shared memory (Fig.4), and 
a plurality of graphics processing cores (a plurality of processing cores 450, Fig.4) coupled to the plurality of register files (Fig.4), and 
a non-transitory storage memory comprising instructions that when executed cause (abstract, [0021], claim 20, a non-transitory computer readable storage medium storing instructions for rendering  at least some of the plurality of graphics processing cores to: 
receive information to identify a first portion of a frame based on eye gaze detection ([0085, 0086], the system comprises on or more sensor configured to perform a gaze tracking function to determine a fixation point of a viewer. The fixation point coordinates is transmitted to the processor and then provided as an input to the foveated rendering algorithm. A foveated image is generated based on the input of fixation point. The foveated image includes a first portion corresponding to the fovea of the viewer’s eye, [0021,0104]), 
apply a first shading rate within the first portion of the frame ([0104], a shading rate at the fovea is assigned at a value of one), and 
apply a second shading rate within at least a second portion of the frame ([0104], a shading rate in the periphery of the image may be assigned a value of 0.5 and 0.25), 
wherein the first portion of the frame is a foveated region ([0021,0104]), and 
wherein the first shading rate is at least twice the second shading rate ([0104], the shading rate at the fovea is 1. The shading rate in the periphery of the image may be 0.5 and 0.25).
Regarding claim 2; Patney teaches the graphics processing unit of claim 1 as described above. Patney further teaches scheduler logic to schedule groups of instructions (Fig.2, [0032], scheduler unit 220 is configured to track state information related to various tasks and to manage the execution of a plurality of tasks on one or more GPCs 250).
Regarding claim 3; Patney teaches the graphics processing unit of claim 2 as described above. Patney further teaches a plurality of arithmetic units coupled to the plurality of register files, wherein the plurality of arithmetic logic units are to perform operations on integer data types ([0052], each core 450 includes an integer arithmetic logic unit. The core 450 is coupled to the register file 420. Thus, the integer arithmetic logic unit is coupled to the register file 420).
Regarding claim 4; Patney teaches the graphics processing unit of claim 3 as described above. Patney further teaches at least one memory unit (Load/Store unit LSU 454, Fig.4).
Regarding claim 5; Patney teaches the graphics processing unit of claim 3 as described above. Patney further teaches the memory unit comprises a load and store unit (Load/Store unit LSU implements load and store operations, [0052], Fig.4).
Regarding claim 6; Patney teaches the graphics processing unit of claim 1 as described above. Patney further teaches at least one special function unit (special function units SFUs 452, Fig.4).
Regarding claim 7; Patney teaches the graphics processing unit of claim 1 as described above. Patney further teaches the streaming multiprocessor comprises a single instruction multiple thread processor ([0043], the SM 340 implements a SIMT (Single Instruction, Multiple Thread)).
Regarding claim 10; Patney teaches a graphics processing unit (a parallel processing unit (PPU) 200, Figs.2,3A,3B,4. The PPU 200 is a graphic processing unit, [0027]), comprising: 
an interface (a system bus 202, Fi.g.2) to couple the graphics processing unit to a processor ([0028], the PPU 200 is connected to a host processor via the system bus 202), 
a plurality of texture units (a plurality of texture units 345, Fig.3A, [0041]), 
a shared memory (shared memory 470 included in a programmable streaming multiprocessor (SM) 340, Fig.4) coupled to the plurality of texture units (the SM 340 is coupled to the texture units 345, Fig.3A), 
a plurality of register files (register file 420, Fig.4. The register file may be divided between each of functional units of the SM 340, [0051]) coupled to the shared memory (Fig.4, the register file 420 is connected to the shared memory 470 via an Interconnect network 480), 
a plurality of load/store units (load/store units (LSUs) 454, Fig.4) coupled to the shared memory (Fig.4), and 
a plurality of graphics processing cores (a plurality of processing cores 450, Fig.4) coupled to the plurality of register files (Fig.4), and 
a non-transitory storage memory comprising instructions that when executed cause (abstract, [0021], claim 20, a non-transitory computer readable storage medium storing instructions for rendering images utilizing a foveated rendering algorithm) at least some of the plurality of graphics processing cores to: 
receive information to identify a portion of a frame as a foveated region, based on eye gaze detection ([0085, 0086], the system comprises on or more sensor configured to perform a gaze tracking function to determine a fixation point of a viewer. The fixation point coordinates is transmitted to the processor and then provided as an input to the foveated rendering algorithm. A foveated image is generated based on the input of fixation point. The foveated image includes a first portion corresponding to the fovea of the viewer’s eye, [0021,0104]), 
shade the foveated region at a first shading rate (([0104], a first shading rate at the fovea is assigned at a value of 1), and
shade at least a portion of a region other than the foveated region at a second shading rate (([0104], a second shading rate in the periphery of the image may be assigned a value of 0.5),
wherein the first shading rate is different from the second shading rate ([0104]), 
wherein the first shading rate is higher than the second shading rate ([0104]), and 
wherein the second shading rate is half of the first shading rate ([0104], the first shading rate is 1. The second shading rate is 0.5).
Regarding claim 11; Patney teaches the graphic processing unit of claim 11 as described above. The limitation of claim 11 is substantially similar to claim 3. Thus, claim 11 is rejected similar to the rejection of claim 3.
Regarding claim 12; Patney teaches the graphic processing unit of claim 11 as described above. The limitation of claim 12 is substantially similar to claim 4. Thus, claim 12 is rejected similar to the rejection of claim 4.
Regarding claim 13; Patney teaches the graphic processing unit of claim 12 as described above. The limitation of claim 13 is substantially similar to claim 5. Thus, claim 13 is rejected similar to the rejection of claim 5.
Regarding claim 14; Patney teaches the graphic processing unit of claim 10 as described above. The limitation of claim 14 is substantially similar to claim 6. Thus, claim 14 is rejected similar to the rejection of claim 6.
Regarding claim 15; Patney teaches the graphic processing unit of claim 10 as described above. The limitation of claim 15 is substantially similar to claim 7. Thus, claim 15 is rejected similar to the rejection of claim 7.
Regarding claim 18; Patney teaches a non-transitory storage medium comprising instructions that when executed cause (abstract, [0021], claim 20, a non-transitory computer readable storage medium storing instructions for rendering images utilizing a foveated rendering algorithm) at least one of a plurality of graphics processing cores (core 450, Fig.4) of a graphics processor comprising a plurality of texture units (texture 345, Fig3A), a shared memory (shared memory 470, Fig.4) coupled to the plurality of texture units (Figs.3A and 4), a plurality of register files (register file 420, Fig.4) coupled to the shared memory (Fig.4), a plurality of load/store units (LSU 454, Fig.4) coupled to the shared memory (Fig.4), and the plurality of graphics processing cores coupled to the plurality of register files (Fig.4), to: 
receive information to identify a first portion of a frame based on eye gaze detection ([0085, 0086], the system comprises on or more sensor configured to perform a gaze tracking function to determine a fixation point of a viewer. The fixation point coordinates is transmitted to the processor and , 
apply a first shading rate within the first portion of the frame ([0104], a shading rate at the fovea is assigned at a value of one), and 
apply a second shading rate within at least a second portion of the frame ([0104], a shading rate in the periphery of the image may be assigned a value of 0.5 and 0.25), 
wherein the first portion of the frame is a foveated region ([0021,0104]), and 
wherein the first shading rate is at least twice the second shading rate ([0104], the shading rate at the fovea is 1. The shading rate in the periphery of the image may be 0.5 and 0.25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 8,9,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Patney et al. (US Pub 2017/0263046 A1) in view of Watanabe (US Pub. 2017/0072305 A1).
Regarding claim 8; Patney teaches the graphics processing unit of claim 1 as described above. Patney does not teach an interface to communicate with a headset.
	Watanabe teaches an interface (Fig.1, an input/output unit 23) to communicate with a headset (Fig.1, the input/output unit 23 of a game processing apparatus is communicating with an input/output interface I/F unit 13 of a head-mounted device 10. The HMD includes a sensor 12 for detecting a movement of a head of a player. Head movement information is transmitted to the game processing apparatus from the input/output I/F unit 13 of the HMD to the input/output unit 23 of the game processing apparatus).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Patney to include an interface to communicate a game processing apparatus with a head-mount device. The motivation would have been in order to exchange information between the head-mount device and the graphic processing unit. Transmitting the head movement information would enable the player to stay more immersed in the game (Watanabe, [0002]).
Regarding claim 9; Patney and Watanabe teach the graphics processing unit of claim 8 as described above. Patney does not teach the interface is to receive motion tracking information from the headset.
	Watanabe teaches that the interface is to receive motion tracking information from the headset (see the analysis of claim 8 above, Watanabe in [0002]). 
The motivation is the same as claim 8.
Regarding claim 16; Patney teaches the graphic processing unit of claim 10 as described above. The limitation of claim 16 is substantially similar to claim 8. Thus, claim 16 is rejected similar to the rejection of claim 8.
Regarding claim 17; Patney and Watanabe teach the graphic processing unit of claim 16 as described above. The limitation of claim 17 is substantially similar to claim 9. Thus, claim 17 is rejected similar to the rejection of claim 9.
Claims 19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Patney et al. (US Pub 2017/0263046 A1) in view of Steen (US Pub. 2018/0260995 A1).
Regarding claim 19; Patney teaches the non-transitory storage medium of claim 18 as described above. Patney does not explicitly teach instructions that when executed cause the at least one of the plurality of graphics processing cores to communicate with a headset.
	Steen teaches instructions that when executed cause the at least one of the plurality of graphics processing cores to communicate with a headset (Fig.1, a signal processor 132 including a graphic processing unit 140 communicates with a head mounted virtual reality display HMD 150. The HMD 150 comprises sensors 154 such as head motion tracking and eye motion tracking for determining a focal point of a user, [0054]).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Patney to include the method of communicatively connecting a signal processor including a graphic processing unit with a VR head mounted device including sensors for tracking head motion and eye motion. The motivation would have been in order to determine a focal point of a user (Steen, [0054]).
Regarding claim 20; Patney and Steen teach the non-transitory storage medium of claim 19 as described above. Patney does not teach instructions that when executed cause the at least one of the plurality of graphics processing cores to receive motion tracking information from the headset. 
instructions that when executed cause the at least one of the plurality of graphics processing cores to receive motion tracking information from the headset (Fig.1, [0054]). 
	The motivation is the same as claim 19 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691